Citation Nr: 0408689	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.




The current appeal to the Board of Veterans' Appeals (Board) 
arose from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied entitlement to an increased 
(compensable) evaluation for malaria.

In October 2002 the veteran and his son provided oral 
testimony before the undersigned Veterans Law Judge on travel 
sitting at the RO.  A transcript of their testimony has been 
associated with the claims file.

In June 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In December 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In March 2004 the Board approved the motion of the veteran's 
service representative at the Board that due to the veteran's 
age, his case be advanced on the docket for more immediate 
consideration of his appeal.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to an 
increased (compensable) evaluation for malaria.

The Board notes that in accordance with the Board's previous 
June 2003 remand directive, the RO scheduled the veteran for 
a contemporaneous examination to ascertain whether his 
malaria had reactivated.  However, the veteran was unable to 
report for the examination because he was being treated for a 
nonservice-connected disorder not the subject of the current 
appeal.  

In an October 2003 statement the veteran advised that due to 
treatment for the nonservice-connected disorder not at issue, 
he was unable to undertake the necessary travel to report for 
a VA examination.  He requested that consideration be given 
to accomplishment of the examination at the VA outpatient 
clinic in Grand Rapids, which would be more convenient for 
him.  The Board notes superimposed writing on his request 
showing that the medical examination needed to ascertain 
whether his malaria had reactivated was a specialty type of 
examination not conducted at the Grand Rapids VA outpatient 
clinic.  It appears that RO personnel may have authored the 
above notice.



The veteran's representative at the Board has requested that 
consideration be given to accomplishment of an examination on 
a fee or contract basis to accommodate the appellant who is 
an ailing World War II veteran.  The Board finds this to be a 
reasonable request since the veteran has already indicated 
that he is willing to report for examination provided that it 
is at a convenient location accessible to him in view of his 
treatment for a nonservice-connected disorder which is not at 
issue.  

Additionally, the Board notes that in its June 2003 remand, 
it directed the RO to consider accomplishment of an 
examination on a fee basis.  This was not done by the RO.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his malaria since 
approximately May 2001.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).



5.  The VBA AMC should arrange for a 
special VA internal medicine examination 
on a fee basis at a medical site 
convenient to the veteran  for the 
purpose of determining the current nature 
and extent of severity of residuals of 
malaria.  

The claims file, a copy of the new rating 
criteria for evaluating malaria under 
Diagnostic Code 6304  effective August 
30, 1996, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the criteria for rating malaria in the 
clinical assessment and findings obtained 
on examination.  The examiner must 
clearly indicate whether malaria has 
reactivated and enumerate any residuals 
thereof as shown on examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased (compensable) 
evaluation for malaria.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.321(b)(1) (2003).


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased (compensable)evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


